,         •

    .,,A024SB      (Rev. 12/11) Judgment in a Criminal Petty Case
                   Sheet 1


                                              UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA
                    UNITED STATES OF AMERICA                                       JUDGMENT IN_ A CRIM~NA~:~*~~:::>                                : 3q _
                                         v.                                        (For Offenses Committed Oh or l!lU\-Novenrber I, 198~)

                             Oscar Rodrigo Sanchez-Lara                            Case Number: 19-cr-04750-AHd ·                                        '
                                                                                     Jesus Mosqueda
                                                                                   Defendant's Attorney
    REGISTRATION NO. 71743298

    •
    THE DEFENDANT:
    181 pleaded guilty to count(s) ONE (I) OF THE SUPERSEDING INFORMATION (Misdemeanor)
    D     was found guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
          after a plea ofnot guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                   Count
        Title & Section                Nature of Offense                                                          Number(s)
         8:1325(a)(I)               IMPROPER ATTEMPTED ENTRY BY AN ALIEN (MISDEMEANOR)




              The defendant is sentenced as provided in pages 2 through                2         of this judgment.

D     The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _~ - - - - - - - - - - - - - - - - - - - -
181   Count(s) UNDERLYING INFORMATION                             is    areO dismissed on the motion of the United States.
181   Assessment: $10.00 • Waived




181   Fine waived                                   D Forfeiture pursuant to order filed                                             included herein.
            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
      or mailing address until all fines, reStitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
      defendant shall n0tify the court and United States Attorney of any material change in the defendant's economic circumstances.
                                                                                   JANUARY 21, 2020
                                                                                    Date of Imposition of Sentence


                                                                                    ~t'.f!A,:cf .                    Jkz{tj!..-..A
                                                                                   HON. ALLISON H. GODDARD
                                                                                   UNITED STATES MAGISTRATE JUDGE

                                                                                                                                            19-cr-04750-AHG
'
          ,.
    AO 245B        (Rev. 12/1 I) Judgment in Criminal Petty Case
                   Sheet 2 - Imprisonment

                                                                                                                Judgment - Page   2     of      2
     DEFENDANT:   Oscar Rodrigo Sanchez-Lara
     CASE NUMBER: 19-cr-04750-AHG

                                                                          IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
               5M0NTHS,



         D Sentence imposed pursuant to Title 8 USC Section 1326(b),
         D The court makes the following recommendations to the Bureau of Prisons:



         D The defendant is remanded to the custody of the United States Marshal.
         D The defendant shall surrender to the United States Marshal for this district:
                 Oat _ _ _ _ _ _ _ _ Oa,m.                                  Op.m,        on _ _ _ _ _ _ _ _ _ _ __

                     as notified by the United States Marshal.

         D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                •D   as notified by the United States Marshal.
                D as notified by the Probation ·or Pretrial Services Office.

                                                                               RETURN

    I have executed this judgment as follows:

               Defendant delivered on                                                             to

    at                                                             with a certified copy of this judgment.


                                                                                                             UNITED ST ATES MARSHAL

                                                                                    By
                                                                                                        DEPUTY UNITED STATES MARSHAL




                                                                                                                                      19-cr-04750-AHG
